If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                             COURT OF APPEALS


ESTATE OF NICOLE YVETTE REID, by JAMES                              UNPUBLISHED
REID, JR., Personal Representative,                                 November 9, 2021

               Plaintiff-Appellee,

and

PHYSIATRY AND REHAB ASSOCIATES, PLLC,
doing business as COLUMBIA CLINIC, and
CAPITAL HEALTH CARE, PC,

               Intervening Plaintiffs-Appellees,

v                                                                   No. 355062
                                                                    Wayne Circuit Court
WARDELL COUNCIL, COUNCIL TRANSPORT,                                 LC No. 18-015918-NI
LLC, AUTO EXPEDITING, INC., and RYAN
TRANSPORTATION, INC.,

               Defendants,

and

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, also known as STATE
FARM FIRE AND CASUALTY COMPANY,

               Defendant-Appellant.


Before: GLEICHER, P.J., and K. F. KELLY and RONAYNE KRAUSE, JJ.

PER CURIAM.

        When clients coordinate their health insurance with their no-fault insurance, medical bills
arising from a motor vehicle accident are paid by the health insurance company. If clients choose
providers outside of their healthcare network, despite the availability of services within the


                                               -1-
network, any uncovered costs do not become the responsibility of—or fall on—the no-fault
insurer. Yet in this case, they did.

        Nicole Reid paid a discounted premium for her State Farm no-fault policy because she
coordinated the policy with her health insurance. Reid received medical services from Columbia
Clinic and Capital Health Care, PC following a motor vehicle accident. Neither provider accepted
her Blue Care Network (BCN) plan and they sought recovery from State Farm. State Farm denied
coverage, but the circuit court ordered State Farm to pay. However, neither Reid nor the personal
representative of her estate ever claimed that similar services were not available through a BCN-
covered provider. Therefore, ordering State Farm to pay was error.

         We reverse and remand for entry of an order granting summary disposition in State Farm’s
favor.

                                       I. BACKGROUND

         Nicole Reid was in a major motor vehicle accident in October 2018. She contacted State
Farm, who provided her no-fault insurance. When Reid purchased her no-fault policy, she
coordinated benefits with her healthcare insurance, provided through BCN. Under the policy’s
coordination provision, State Farm was not liable for “any remaining amount . . . paid or payable
to that person under any . . . medical or surgical reimbursement plan.” Reid’s BCN policy, in turn,
provided that it would be first in priority if Reid chose to coordinate her no-fault and health
insurance policies.

        Following her accident, Reid received many medical services covered by BCN and various
non-medical services covered by State Farm. At issue in this appeal are medical services provided
to Reid by Columbia Clinic and Capital Health Care. BCN “does not pay claims or coordinate
Benefits for services that” are “not provided or Preauthorized by BCN and a Primary Care
Physician” and that are “not Covered Services under this Certificate.” Under the plan, “medical
and hospital Services are covered only when” they are “[p]rovided by a Participating Provider” or
“[p]reauthorized by BCN for select Services[.]” There is no dispute that Columbia and Capital do
not participate in BCN’s network and were not preauthorized by BCN. Accordingly, BCN refused
payment. Columbia and Capital submitted their claims to State Farm, which were rejected based
on the coordination of benefits provision of Reid’s policy.

        Columbia and Capital intervened in the current lawsuit that Reid had filed regarding
various coverage and liability issues. They sought reimbursement from State Farm for the services
provided to Reid. State Farm sought summary disposition, arguing that under Tousignant v
Allstate Ins Co, 444 Mich 301; 506 NW2d 844 (1993), and the State Farm coordination provision,
any benefits for allowable expenses sought by Reid had to be reduced by any amount paid or
payable under her BCN health insurance plan. And Reid was required to make reasonable efforts
to seek out providers covered by her BCN policy. State Farm contended that it was not liable for
the services provided by Capital and Columbia as Reid made no allegation that she sought similar
services from providers within her network.

      The circuit court denied State Farm’s motion without holding a hearing, stating simply:
“Under these facts, [State Farm]’s argument concerning coordination of benefits is incorrect



                                                -2-
pursuant [to] Tousignant vs. Allstate Ins. Co. [sic], 444 Mich 301; 506 NW2d 844 (1993).” After
unsuccessfully seeking reconsideration of this order, this Court granted State Farm’s application
for leave to appeal. Estate of Nicole Yvette Reid v Wardell Council, unpublished order of the Court
of Appeals, entered December 23, 2020 (Docket No. 355062).

                                          II. ANALYSIS

      We review de novo a circuit court’s resolution of a summary disposition. Maiden v
Rozwood, 461 Mich 109, 118; 597 NW2d 817 (1999).

               A motion under MCR 2.116(C)(10) tests the factual sufficiency of the
       complaint. In evaluating a motion for summary disposition brought under this
       subsection, a trial court considers affidavits, pleadings, depositions, admissions,
       and other evidence submitted by the parties, MCR 2.116(G)(5), in the light most
       favorable to the party opposing the motion. Where the proffered evidence fails to
       establish a genuine issue regarding any material fact, the moving party is entitled
       to judgment as a matter of law. [Id. at 120 (quotation marks and citations omitted).]

       We also review de novo questions regarding the proper interpretation of an insurance
policy. Rory v Continental Ins Co, 473 Mich 457, 464; 703 NW2d 23 (2005). “[T]he primary
goal when interpreting an insurance policy is to honor the intent of the parties. . . .” Farm Bureau
Ins Co v TNT Equip, Inc, 328 Mich App 667, 682; 939 NW2d 738 (2019). “In ascertaining the
meaning of a contract, we give the words used in the contract their plain and ordinary meaning
that would be apparent to a reader of the instrument.” Rory, 473 Mich at 464.

       At the time of Reid’s accident, MCL 500.3109a of the no-fault act provided for the
coordination of benefits as follows:

              An insurer providing personal protection insurance benefits under this
       chapter may offer, at appropriately reduced premium rates, deductibles and
       exclusions reasonably related to other health and accident coverage on the insured.
       [MCL 500.3109a, as enacted by 2012 PA 454.1]

Under this statute, “when an individual has health insurance, the individual may purchase a
coordinated no-fault . . . policy at a reduced premium.” Farm Bureau Gen Ins v Blue Cross Blue
Shield of Mich, 314 Mich App 12, 21; 884 NW2d 853 (2016). The goal is to save money; the
insured who already pays for or is otherwise provided with health insurance coverage has medical
bills covered by the health insurance policy in exchange for a reduced no-fault premium. The
healthcare insurer is primarily responsible for medical expenses, and the no-fault insurer is
responsible for covering other damages and losses. Id. Stated differently, the economic goal of
this provision “is to eliminate duplicative recovery for services and to contain insurance and
healthcare costs.” Id. But coordination of healthcare and no-fault insurance is optional; an insured


1
 MCL 500.3109a was substantially rewritten when the no-fault act was recently reformed. See
2019 PA 21; 2019 PA 22. Although worded differently, the substance of MCL 500.3109a is now
contained in MCL 500.3109a(1).


                                                -3-
can pay a higher premium and be entitled to “duplicative medical coverage from no-fault and
health insurers.” Tousignant, 444 Mich at 307.

         There remained dispute after the passage of MCL 500.3109a whether a no-fault insurer
would be liable for healthcare services an injured party received that were not covered by his or
her health insurance policy. Tousignant, 444 Mich at 307, concluded “that the legislative policy
that led to the enactment of § 3109a requires an insured who chooses to coordinate no-fault and
health coverages to obtain payment and services from the health insurer to the extent of the health
coverage available from the health insurer.” (Emphasis added.) The extent of the health coverage
available is limited by health maintenance organizations (HMOs), such as BCN. “[T]he HMO
generally designates the physicians and facilities where services will be performed,” “limit[ing]
choice of physicians or facilities.” Id. at 309. Ultimately, “[w]here . . . the no-fault insured’s
employer chooses to provide health insurance, or the no-fault insured chooses to obtain health
insurance, from an HMO, and the no-fault insured chooses to coordinate no-fault and health
coverages, the no-fault insured has, in effect, thereby agreed to relinquish choice of physician and
facility.” Id. at 310 (emphasis in original).

        This is exactly what happened in this case. Reid was covered by a BCN HMO. The BCN
certificate of coverage provides that the client “recognize[s] that, except for Emergency health
services, only health care services provided by your Primary Care Physician or arranged and
approved by BCN are covered.” The policy further provides that “medical and hospital Services
are covered only when” they are “[p]rovided by a Participating Provider” or “[p]reauthorized by
BCN for select Services[.]” It is undisputed that Capital and Columbia are not BCN participating
providers. And neither Reid nor her personal representative ever asserted that the services received
from Capital and Columbia were “Emergency health services” or that BCN “arranged or
approved” of services through these out-of-network providers.

        Tousignant provides another exception to the rule when the medical services required by a
person injured in an automobile accident are not available under his or healthcare insurance. In
Tousignant, 444 Mich at 304, the coordination provision in the injured party’s no-fault policy
provided the no-fault insurer would not be liable for medical costs “to the extent such expense is
‘paid, payable or required to be provided’ under any” health insurance. The State Farm policy in
this case is worded slightly differently, releasing State Farm from any liability for amounts “paid
or payable to” the injured person under the health insurance policy. The Tousignant Court found
the terms “payable” and “required to be provided” to be “functionally equivalent.” Id. at 312
(quotation marks omitted). The different policy terminology is therefore irrelevant. In this case,
as in Tousignant, 444 Mich at 312-313, to secure State Farm coverage of the Capital and Columbia
medical expenses, Reid was required to establish that BCN “would not or could not provide the
medical care she needed.” Just as in Tousignant, neither Reid nor the personal representative of
her estate ever “contended that necessary medical care was unavailable or of inadequate quality at
[BCN] facilities.” Id. at 305.

        The circuit court erroneously concluded that Tousignant did not apply and denied State
Farm’s motion for summary disposition. Tousignant is clear: when “there is no claim that the
health insurer would not or could not provide the necessary medical treatment, there is no basis
for a finding that the benefits were not available—not ‘payable’ or ‘required to be provided’—
from the health insurer.” Tousignant, 444 Mich at 313; see also St John Macomb-Oakland Hosp


                                                -4-
v State Farm Mut Auto Ins Co, 318 Mich App 256, 264; 896 NW2d 85 (2016) (explaining that “a
plaintiff must make reasonable efforts to obtain payments that are available from the health insurer
in order to establish that the benefits are not payable by the health insurer”). No such claim was
made here and State Farm was not required to pick up the slack and pay the Columbia and Capital
bills. The court should have summarily dismissed Columbia and Capital’s claims in favor of State
Farm.

       We reverse and remand for entry of an order granting summary disposition in State Farm’s
favor. We do not retain jurisdiction.



                                                             /s/ Elizabeth L. Gleicher
                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Amy Ronayne Krause




                                                -5-